Title: From Thomas Jefferson to Micajah Carr, 30 October 1806
From: Jefferson, Thomas
To: Carr, Micajah


                        
                            Sir
                            
                            Washington Oct. 30. 06.
                        
                        I have recieved an answer from mr John Murchie attorney in fact for the Donalds in the following words, to
                            wit. ‘I now beg leave to transmit you a statement of the debt due by Wm. Mc.Gehee to the surviving partners of James
                            & Robert Donald & Co. you will observe that it corresponds nearly, if not exactly with your statement; &
                            as the paiment of the principal & interest is all that is wished for or expected by the surviving partners, & you have
                            expressed a willingness to pay what appears to be the principal & interest I have directed the attorney for the
                            plaintiffs to dismiss the present suit. at your convenience you will therefore be pleased to make the paiment.’
                        I shall accordingly remit to mr Murchie the amount without delay, and you may consider this matter as
                            perfectly at an end. Accept my best wishes
                        
                            Th: Jefferson
                            
                        
                    